225 S.W.3d 609 (2006)
EL PASO INDEPENDENT SCHOOL DISTRICT, Appellant,
v.
Irma J. LOPEZ, Appellee.
No. 08-06-00045-CV.
Court of Appeals of Texas, El Paso.
July 6, 2006.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for Appellant.
John P. Mobbs, El Paso, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
This appeal arises from an order of the trial court denying Appellant El Paso Independent School Districts plea to the jurisdiction. Appellee Irma Lopez sued Appellant alleging that her termination was in retaliation for filing a workers compensation claim in violation of the Texas Workers Compensation Act. See TEX.LAB. CODE ANN. 451.001 (Vernon 2006). In response, Appellant filed a special exception, general denial, and plea to the jurisdiction. The trial court denied Appellants plea to the jurisdiction by written order and Appellant timely filed its notice of appeal.
Pending before the Court is Appellants motion to dismiss the appeal. See TEX. R.APP.P. 42.1(a)(1). Appellant represents to the Court that all matters in controversy have been settled and compromised and that dismissal would not prevent Appellee from seeking relief to which she would otherwise be entitled. Appellant has complied with the requirements of Rule 42.1(a)(1).
We have considered this cause on the motion and conclude that the motion should be granted. Therefore, we GRANT Appellants motion to dismiss and dismiss this appeal. Costs in this Court are taxed against Appellant. See TEX. R.APP.P. 42.1(d).